DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2017/0364795).

Regarding claim 1, Vennelakanti discloses a method, implemented at a computer system that includes at least one processor (see paragraphs 0007, 0027, 0033, and 0041: method, includes a computer system with a processor), for improving a drilling and completions process at a hydrocarbon extraction site (see paragraphs 0043 and claim 24: discusses analyzing drilling and completing for recommending corrective 
accessing sensor data generated by one or more hardware sensors implemented by one or more pieces of drilling and completion equipment at the hydrocarbon extraction site (see Abstract, Fig. 1a, and paragraphs 0006, 0008, and 0041: management server access sensor data from the rigs via a communication network connected to rig nodes; see also Fig. 12 and 15 and paragraphs 0029-0031, 0065-0067, and 0082: accesses data from database 103, or receiving data from a data stream, also meets the broad limitation of accessing data);
formatting the accessed sensor data into a form readable by at least one data mining algorithm (see Fig. 12, 13, and 15 and paragraphs 0030, 0065-0067, and 0082: discloses a data extractor and formatter and converting data for a format that can be used by the data analytics tools);
mining the formatted sensor data to identify one or more characteristics related to the one or more pieces of drilling and completion equipment (see Fig. 12 and 13 and paragraphs 0027, 0048, 0050, and 0067: discloses performing data mining on the data obtained from the data extractor and formatter, i.e. performs data mining on the formatted sensor data);
integrating historical data relating to the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site with the formatted sensor data (see paragraphs 0068, 0073, and 0099: historical data may be stored in the same database, as such it is integrated with the formatted sensor data, and used in the analytics algorithm along with the rig data historical data is associated with rigs as such 
accessing one or more portions of the historical data relating to the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site that is integrated with the formatted sensor data (see paragraphs 00514, 0068, 0073, and 0099: historical data may be stored in the same database, as such it is integrated with the formatted sensor data, the historical data is used in the analytics algorithm, i.e. historical data is accessed via the processing algorithm when evaluating the drilling performance);
computing one or more drilling and completion performance indicators configured to identify inefficiencies based on the characteristics identified for the drilling and completion equipment and based on the historical and sensor data (see paragraphs 0051 and 0073: historical data used in the analysis of the rig system, prediction analysis to forecast production and NPT of a rig system over the timeline; see also Abstract and paragraphs 0007 and 0057: generates model signatures that are used to identify inefficiencies/warnings, broadly interpreted, the computed signatures meet the limitations of performance indicators configured to identify inefficiencies); and


Regarding claim 17, Vennelakanti discloses a system for managing a drilling and completions process at a hydrocarbon extraction site (see paragraphs 0006-0007, 0027, 0033, 0041 and 0043: analyzing drilling and completing for recommending corrective actions/improving the system at the hydrocarbon extraction site), comprising:
at least one piece of drilling and completions equipment (see Abstract, Fig. 1, and paragraphs 0030-0031, and 0034-0035: discusses rigs system with drilling and completion phases);
one or more hardware sensors operatively connected to the piece of drilling and completions equipment (see Abstract, Fig. 1, and paragraphs 0030-0031, and 0034-0035: discusses rigs system with a plurality so sensors monitoring rig parameters);
one or more processors (see Abstract, Fig. 1a, and paragraphs 0006, 0008, and 0041: management server with a processor); and
one or more computer-readable media that store computer-executable instructions which (see Abstract, Fig. 1a, and paragraphs 0006, 0008, 0041, and 107: management server with a memory with program instructions to perform operations), when executed, perform the following:

format the accessed sensor data into a form readable by at least one data mining algorithm (see Fig. 12, 13, and 15 and paragraphs 0030, 0065-0067, and 0082: discloses a data extractor and formatter and converting data for a format that can be used by the data analytics tools); 
mine the formatted sensor data to identify one or more characteristics related to the one or more pieces of drilling and completion equipment (see Fig. 12 and 13 and paragraphs 0027, 0048, 0050, and 0067: discloses performing data mining on the data obtained from the data extractor and formatter, i.e. performs data mining on the formatted sensor data); 
integrate historical data relating to the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site with the formatted sensor data (see paragraphs 0068, 0073, and 0099: historical data may be stored in the same database, as such it is integrated with the formatted sensor data, and used in the analytics algorithm along with the rig data historical data is associated with rigs as such it relates to the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site as the one or more pieces of drilling and completion 
access one or more portions of historical data related to the hydrocarbon extraction site relating to the one or more pieces of drilling and completion equipment that is integrated with the formatted sensor data (see paragraphs 00514, 0068, 0073, and 0099: historical data may be stored in the same database, as such it is integrated with the formatted sensor data, the historical data is used in the analytics algorithm, i.e. historical data is accessed via the processing algorithm when evaluating the drilling performance); 
compute one or more drilling and completion performance indicators configured to identify inefficiencies based on the characteristics identified for the drilling and completion equipment and the integrated historical and sensor data (see paragraphs 0051 and 0073: historical data used in the analysis of the rig system, prediction analysis to forecast production and NPT of a rig system over the timeline; see also Abstract and paragraphs 0007 and 0057: generates model signatures that are used to identify inefficiencies/warnings, broadly interpreted, the computed signatures meet the limitations of performance indicators configured to identify inefficiencies); and 
upon identifying the at least one drilling and completion inefficiency, perform at least one remediation step to resolve the at least one identified inefficiency (see Abstract and paragraphs 0043, 0054, 0100-0101, and 0103: discloses corrective 

Regarding claim 3, Vennelakanti discloses wherein performing the at least one remediation step to resolve the at least one identified inefficiency includes manually or automatically modifying operation of the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site selected from producing oil wells, water injection wells, gas injection wells, heat injectors, or sub-components thereof (see paragraphs 0031, 0035, 0038, and 0076: discloses rigs in a production phase, i.e. production well, also discloses water injection components, discloses sensing automated action to rig nodes based on the analysis, "automatic" may involve fully automatic or semi-automatic implementations involving user or administrator control over certain aspects of the implementation, depending on the desired implementation of one of ordinary skill in the art practicing implementations of the present application).

Regarding claim 6, Vennelakanti discloses instantiating an interactive visualization tool configured to present the drilling and completion performance indicators, allowing users to identify drilling and completion inefficiencies or obstacles using the visualization tool (see Figs. 10(d) and 11(a)-11(c) and paragraphs 0060 and 0104: discloses an interactive visual output for presenting drilling and completion performance indicators, when viewed, allowing users to identify drilling and completion inefficiencies or obstacles using the visualization tool).
Regarding claim 7, Vennelakanti discloses submitting the drilling and completion performance indicators, along with an indication of the remediation step determined to resolve the drilling and completion inefficiency to a drilling and completions subject matter expert (see paragraphs 0048, 0054, 0060, and 0085: providing visual output of finding/indicators and recommendations/remediation steps to the operator, i.e. subject matter expert).

Regarding claim 8, Vennelakanti discloses implementing natural language processing algorithms to extract relevant sensor data and implementing machine learning algorithms to determine what the extracted sensor data means (see paragraphs 0072 and 0093: discloses natural language processing an machine learning when analyzing the data).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Benson (US 2017/0058656).

Regarding claim 4, Vennelakanti discloses automatically performing a quality control analysis on the formatted sensor data to identify mistakes and inconsistencies in the sensor data, wherein at least one form of sensor data comprise drilling and completion data (see Abstract, Fig. 1a, and paragraphs 0006, 0008, and 0041: management server access sensor data from the rigs via a communication network connected to rig nodes, i.e. previously discussed drilling and completion equipment; see also Fig. 12 and 15 and paragraphs 0030, 0065-0067, and 0082: discloses a data 

Vennelakanti does not expressly disclose wherein at least one form of sensor data comprises periodic drilling and completion reports. 

Benson discloses wherein at least one form of sensor data comprises periodic drilling and completion reports (see Abstract, Fig. 18, and paragraphs 0030, 0088-0089, 0192, and claim 8: discussing using data mining to analyze drilling data, discusses wherein the data analyzed is daily drilling and performance/completion reports). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti with the teachings of Benson, i.e. tracking and analyzing daily reports, for the advantageous benefit of analyzing conventional reports in the industry. Daily reports are routinely generated in the art, and are commonly tracked when evaluating the efficiency of a rig. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Anderson (US 2017/0364795).

Regarding claim 5, Vennelakanti does not expressly disclose integrating one or more additional data sources with the formatted sensor data and the historical data. 


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti with the teachings of Anderson, i.e. using an integration database in combination with a machine learning optimizer that incorporates data from other sources, for the advantageous benefit of improving the overall robustness and reliability of the drilling and completion performance observations. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Hoffimann (Sequence Mining and Pattern Analysis in Drilling Reports with Deep Natural Language Processing), Bei (US 2020/0302125), and Cole (US 9,239,961).

Regarding claim 9, Vennelakanti does not expressly disclose wherein the natural language processing algorithms extract relevant sensor data by analyzing the sensor data to identify one or more keywords, implementing regular expressions to identify relevant numerical candidates, and implementing heuristics to filter non-viable results.

Hoffimann discloses a natural language processing algorithm when analyzing drilling reports (see Title and Abstract) wherein the natural language processing rd paragraph and page 3 3rd paragraph: target word identification). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti with the teachings of Hoffimann, identifying certain keywords, for the advantageous benefit of automatically recognizing and classifying productive and non-productive statistics from the rig data. 

Vennelakanti and Hoffimann do not expressly disclose implementing regular expressions to identify relevant numerical candidates, and implementing heuristics to filter non-viable results.

	Bei discloses a system for automatically recognizing numerical data via implementing regular expressions to identify relevant numerical candidates (see paragraphs 0008, 0056, and 0060). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti in view of Hoffimann with the teachings of Bei, i.e. using regular expressions for recognizing numerical data, for the advantageous benefit of recognizing word or phrases containing numerical context in various languages.  
	
Vennelakanti, Hoffimann, and Bei do not expressly disclose implementing heuristics to filter non-viable results.

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti in view of Hoffimann and Bei with the teachings of Cole, applying heuristics to the data mining analytical algorithm, for the advantageous benefit of distinguishing recognized text/data strings from non-viable/low confidence data. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Tang (US 2020/0332627). 

Regarding claim 10, Vennelakanti does not expressly disclose wherein the machine learning algorithms determine whether a given time period was productive or non-productive and, for non-productive time periods, which type of non-productive time occurred.

Tang discloses a data mining algorithm wherein the algorithm determine whether a given time period was productive or non-productive and, for non-productive time periods, which type of non-productive time occurred (see paragraphs 0039, 0191-0193 and 0196-0197: identifies start and stop time of drilling, i.e. a productive time of a given time period, and identifies non-productive time, such as loss of circulation fluids, stuck pipes, kicks, replacement of drillstring). 


Regarding claim 11, Vennelakanti, previously modified by Tang, further discloses wherein the machine learning algorithms determines whether a given time period was productive or non-productive and, for non-productive time periods, which type of non-productive time occurred (see paragraphs 0043 and 0100: drilling NPT, classified phase of NPT).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Tang (US 2020/0332627), and IMRSV (Support Vector Machines and Word2vec for Text Classification with Semantic Features). 

Regarding claim 12, Vennelakanti and Tang do not expressly disclose wherein the machine learning algorithms perform feature extraction for the sensor data using vectorization, wherein vectorization assigns a vector representation to each word and weights each word according to one or more statistical algorithms, resulting in a weighted average for each paragraph of analyzed text.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti in view of Tang with the teachings of IMRSV, i.e. using a word2vec data mining algorithm, for the advantageous benefit of using a proven data mining algorithm when extracting relevant information from the previously discussed drilling reports.  

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Mandava (US 9,792,571). 

Regarding claim 18, Vennelakanti does not expressly disclose wherein the drilling and completion performance indicators are implemented to compute a score for the drilling and completions equipment compared to drilling and completions equipment in a same or similar area.

Mandava discloses wherein the drilling and completion performance indicators are implemented to compute a score for the drilling and completions equipment 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti with the teachings of Mandava, i.e. computing comparison values in relation to another piece of drilling equipment, for the advantageous benefit of determining if a current rigs performance is outperforming, underperforming, or performing as expected while using another drilling rig as a baseline. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Zeif (US 2003/0167238). 

Regarding claim 19, Vennelakani does not expressly disclose generating a user interface configured to present an indication of downtime for the drilling and completion equipment and an indication of a cause for the downtime.

Zeif discloses generating a user interface configured to present an indication of downtime for the drilling and completion equipment and an indication of a cause for the downtime (see Fig. 18b and paragraph 0135).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti with the teachings of Zeif, i.e. displaying an . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vennelakanti (US 2015/0278407) in view of Zeif (US 2003/0167238), and Mathiesen (US 2015/0040990). 

Regarding claim 20, Vennelakanti discloses wherein the generated user interface is configured to present an indication of which design or tool is causing a specific inefficiency (see paragraphs 0008 and 0044: recommends actions associated with particular rig systems, i.e. particular tools). 

Vennelakanti and Zeif do not expressly disclose wherein the recommendation includes an indication of how much a given solution will improve the inefficiency.

	Mathiesen discloses an action/modification and also provides an indication of how much a given solution/modification will improve an inefficiency (see paragraph 0046). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Vennelakanti in view of Zeif with the teachings of Mathiesen, i.e. providing a percentage to the boost in production in relation to the suggested modifications, for the advantageous benefit of informing operators how much a suggested action is expected to improve productivity. 



Allowable Subject Matter
Claims 13-16 and 21 are allowed.

As per claim 13, the prior art discloses the limitations discussed above. 
However the prior art fails to disclose the claimed combination of a method, implemented at a computer system that includes at least one processor, for optimizing resource allocation at a hydrocarbon extraction site, the method comprising:
accessing a drilling and completion report that includes current operational description data for at least one hydrocarbon extraction task that implements a hydrocarbon extraction rig at the drilling and completions site;
instantiating a natural language processing unit configured to analyze and mine the accessed drilling and completion report for specific portions of operational description data;
accessing one or more portions of historical operational data and production forecast data related to the at least one rig;
instantiating a machine learning unit configured to analyze the current and historical rig operation data to identify drilling and completion phase and non-productive time periods during which the hydrocarbon extraction task is halted or is producing below a specified minimum productivity level; and
generating an optimized rig scheduling sequence for the at least one rig that optimizes an objective function by allocating resources to the hydrocarbon extraction task during times when productivity is projected to be above the specified minimum production level,


Dependent claims 14-16 are allowable due to their dependency upon allowable independent claim 13. 

	Independent claim 21 is also allowable for the same reasoning provided above in relation to independent claim 13. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeffers (US 20150371345) discloses a system and method for predicting well production using an integration database. 
Remmert (US 7,857,047) discloses that historical wellsite data associated with drilling operation may be from the nearby wellsites within the same hydrocarbon producing field as the wellsite being monitored, i.e. historical data from the same extraction site.  
Urdaneta (WO 2017/180157) discloses that historical and/or previously generated data, may be associated with the well currently being drilled, a previously drilled well in the same field. 


Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are not persuasive.

Applicant argues that the prior art of record fails to disclose the amended limitations because the prior art fails to disclose wherein the historical data is data relating to the one or more pieces of drilling and completions equipment at the hydrocarbon extracting site. The applicant argues that the prior art Vennelakanti imports data from other sources, i.e. other historical rig systems, and that the claimed invention does not integrate any sensor data with any historical data, but specifically defined sensor data and historical data. The examiner respectfully disagrees. 
The claim language defining the historical data of claim 1 is as follows “accessing one or more portions of the historical data relating to the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site that is integrated with the formatted sensor data”. 
The claimed historical data is broadly recited as historical data relating to the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site. The term relating is a broad term that encompasses any historical data that relates to the one or more pieces of drilling and completion equipment at the hydrocarbon extraction site. It does not narrowly define the historical data to the same hydrocarbon extraction site. The historical data of Vennelakanti, i.e. data from other rig system, falls under to broadly claimed relating historical data as rig data from other rig system is related with the rig data one or more pieces of drilling and completion equipment at the 
For purposes of compact prosecution, and in response to the applicant’s arguments, anticipating an amendment removing the terms “relating to the” from the above historical data defining limitation, Remmert (US 7,857,047) and Urdaneta (WO 2017/180157) have been listed as prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art discloses that historical data can be data may include data from rigs in the same producing field as the wellsite being monitored, i.e. historical data can obviously be from the same hydrocarbon extraction site. Thus even if the claims were amended to reflect the applicant’s argument of using particular historical data from the same extraction site, the examiner believes that such an amendment would be obvious to one with ordinary skill in the art based on the additional cited references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865